SMITH, District Judge.
The United States petitions for a Court order under Title 26 U.S.C.A. 3633, enforcing a summons issued by a Special Agent of the Bureau of Internal Revenue ordering N. Tully Semel as president of N. Tully Semel, Inc. to appear, to testify, and to produce records of N. Tully Semel, Inc. with reference to the tax liability df United States Distillers Products Corporation.'
Respondent moves to dismiss, alleging lack of authority to issue the summons, unreasonableness of its scope, defect in service, and no necessity for issuance of the summons.
The return of service on the summons shows service by ■ leaving at the usual *733place of abode. The testimony shows, however, that the copy of the summons was left in a business office of Semel opening off the opposite side of a common hallway from the door of the apartment used by him as living quarters. This does not satisfy the requirement of leaving at the usual place of abode. Connecticut General Statutes, Revision of 1949, §§ 7773, 7774. Clover v. Urban 1928, 108 Conn. 13, 18, 142 A. 389.
It is not necessary to pass on the other points raised. It may save time and litigation, however, if the agents accept the offer of counsel to allow inspection of the books at Amston. See Martin v. Chandis Securities Co., 9 Cir., 1942, 128 F.2d 731, 736.
The motion to dismiss is granted. The petition of the United States for an order of enforcement is dismissed.